Citation Nr: 0802677	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  03-28 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for fatigue, to include as 
due to Persian Gulf War service.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had active duty from December 1964 to December 
1969; from November 1981 to December 1985; and from September 
1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision.  In July 2004, 
the Board remanded the claim for further development.

In a September 2006 decision, the Board denied the claim 
finding that the veteran did not have chronic fatigue 
syndrome due to Persian Gulf War service pursuant to 
38 C.F.R. §§ 3.317(a)(1) and (a)(2)(i)(B)(1), or 
hypothyroidism related to service.  The veteran entered a 
timely appeal to the U. S. Court of Appeals for Veterans 
Claims (Court).  By Order dated in September 2007, pursuant 
to a joint motion, the Court remanded the decision to the 
Board for readjudication.  The joint motion noted that the 
Board failed to provide reasons or bases regarding 
entitlement to service connection for an undiagnosed illness 
manifested by fatigue pursuant to 38 C.F.R. 
§§ 3.317(a)(2)(i)(A) and (b)(1). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under 38 U.S.C.A. § 5103A(d)(2), VA is to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record . . . does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim."  The veteran should be provided a VA 
examination to determine whether his fatigue is related to 
service, particularly under the provisions of 38 C.F.R. 
§§ 3.317(a)(2)(i)(A) and (b)(1). 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an examination of the 
veteran, to be conducted by an 
appropriately qualified medical 
professional, who is to provide opinions 
on the following:

(a).  Is it as least as likely as not 
that the veteran's fatigue is 
representative of a chronic disability 
resulting from an undiagnosed illness?

(b).  If the veteran's fatigue is not 
attributable to an undiagnosed illness, 
is it as least as likely as not that it 
is attributable to any known clinical 
diagnosis?

The veteran's claims folder must be 
reviewed by the examiner, and the 
examiner must acknowledge review of the 
veteran's claims file in the report.

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

